Appellant is under the impression that if the transportation of intoxicating liquor is confined to one's own premises it cannot be a violation of the law. In support of this contention he relies, among other cases, on Hill v. State, 96 Tex. Crim. 165,256 S.W. 921; Warren v. State, 94 Tex. Crim. 243,250 S.W. 429; Miller v. State, 27 S.W.2d 803. In all of the cases cited by appellant the facts negatived the idea that the transportation was to extend beyond the premises of accused. It was never the intention of this court to lay down the principle that if the transportation was confined to the premises of the party charged therewith he could in no event be guilty. It must depend on the facts of each particular case. In Johnson's case, 98 Tex.Crim. Rep., 265 S.W. 588, a still was being transported. It was accused's contention that the transportation had all occurred on accused's farm. He had the same idea about the law as the appellant has here. In Johnson's case the court was requested to instruct the jury that moving the still from one place to another on accused's farm would constitute no offense. The charge was refused. The court said:
"It is deemed a misconception in the cases of Warren v. State, 94 Tex.Crim. Rep., 250 S.W. 429, and Hill v. State, 96 Tex.Crim. Rep., 256 S.W. 921, to assume that it is therein declared by this court as a matter of law that the statute against transporting equipment would not be violated provided the movement took place on the premises owned by the accused."
Later on in the opinion, referring to the two cases just mentioned, the court further said:
"Both of the above are fact cases, and like the present, must be measured by the evidence adduced upon the trial."
The motion for rehearing is overruled.
Overruled. *Page 324